Mr. JUSTICE RECHENMACHER deEvered the opinion of the court: The defendant appeals from a default judgment rendered against him arising out of injuries sustained by the plaintiff when the defendant’s automobile coEided with the plaintiff’s bicycle. The accident occurred in the City of North Chicago on July 29, 1976. The defendant was a resident of Pennsylvania and left the State of lEinois immediately after the accident and before the complaint was fEed. The plaintiff’s attorney who had been informed that the defendant was insured by Travelers Insurance Company promptly notified the Rockford office of that company and the Travelers’ Rockford office acknowledged notice of the accident on August 10, 1976. Following this up, the plaintiff’s attorney sent a notice of attorney’s lien to the Rockford office of Travelers on September 30, 1976, which Travelers also acknowledged. The defendant was not an individual insured of Travelers but at the time of the accident was driving a rental automobile of National Car Rental, which was insured by Travelers. No action having been taken by Travelers toward settling the claim and the defendant being a resident of Pennsylvania and not within the jurisdiction of Illinois, the plaintiff on November 22, 1976, filed suit against the defendant and served the Secretary of State with summons as provided by section 10 — 301(b) of the lEinois Vehicle Code (Ill. Rev. Stat. 1975, ch. 95/2, par. 10 — 301(b)). A copy of the complaint and summons and an affidavit of compliance with the statute as to service of process on the Secretary of State was included in a notice sent by registered mail to the defendant at his last known address, as required by statute. This was addressed to the defendant at 540 W. Mermaid Lane, Philadelphia, Pennsylvania, which is the address defendant indicated as his home address on the North Chicago traffic accident report. The plaintiff’s attorney also notified Travelers Insurance Company in Rockford that he had filed suit against the defendant. The notice to Travelers indicated the case number and informed Travelers that he had served the Secretary of State with summons. The notice addressed to the defendant was postmarked January 6, 1977, and the Secretary of State acknowledged receipt of the summons and complaint as having been served on him on January 13, 1977. The registered mail notice sent to the defendant was returned unopened with the notation thereon “Refused — not good at above address.” Thereafter, nothing further was heard from either the defendant or Travelers. On April 13, 1977, no answer or appearance having been filed by the defendant, plaintiff moved for a default judgment. The trial court granted the motion for default judgment and on May 6,1977, a jury, empaneled to determine damages only, awarded the plaintiff $25,000 in damages. On July 5, 1977, the plaintiff’s attorney notified Travelers of the default judgment and on July 13 their attorney moved to vacate the judgment based on section 72 of the Civil Practice Act (Ill. Rev. Stat. 1975, ch. 110, par. 72) and thereafter filed a memorandum in support of said petition. The gist of the memorandum was that the defendant had never received the summons or notice of suit and was unaware of such suit until July 6, 1977, after the default judgment had been entered. In support of this contention the defendant filed an affidavit suggesting the existence of a meritorious defense and asserted due diligence after notice of the default judgment. Apparently this motion and supporting affidavit were filed on the basis of this being a section 72 petition to vacate the default judgment. After hearing the arguments of counsel, the trial court on October 19, 1977, denied the petition on the grounds that the defendant had failed to prove due diligence on his part. On November 16,1977, the defendant filed a motion for leave to file his petition under section 10 — 301(e) of the Illinois Vehicle Code (Ill. Rev. Stat. 1975, ch. 95/2, par. 10 — 301(e)). In this motion the defendant stated that he was entitled to make his appearance within 1 year after receiving notice of the judgment because he was a nonresident defendant who had not received notice and a copy of the process by registered mail, as provided in the statute. In support of this contention the defendant submitted two further affidavits, one by himself and one by his father. The affidavit of the defendant stated that he was known as Walter P. Miller III, whereas his father was known as Walter P. Miller, Jr.; that the defendant had lived at 540 W. Mermaid Lane, Philadelphia, Pennsylvania, at the time of the accident in question (July 29, 1976), but at about September 1, 1976, he had moved to another address in Pennsylvania and that he was never served with a copy of the summons and complaint in the suit filed against him and that he never refused to accept such notice. He acknowledges that he was aware that a registered mail envelope came to his father’s house sometime after January 1,1977; however, he did not know that a suit had been filed against him. The affidavit of Walter P. Miller, Jr., the defendant’s father, stated that he recalled a registered mail letter being addressed to Walter P. Miller, which came to his address at 540 W. Mermaid Lane, but not knowing the sender of the letter he refused it, believing it was intended for someone else. On this basis, the defendant argues that while his petition should have been granted under section 72 and it was an abuse of discretion for the trial court to deny it, in any event, the language of section 10 — 301 (e) of the Illinois Vehicle Code clearly mandates his right to open the judgment regardless of any question of due diligence or meritorious defense because he had not, in fact, received notice and a copy of process, as the affidavit of his father revealed to have been the case. Thus, there are two prongs to the defendant’s argument — first, that the trial court abused its discretion in denying him relief under section 72 because he had a meritorious defense and had acted with due diligence in filing his petition and, second, that the language of section 10 — 301(e) of the Illinois Vehicle Code automatically requires the judgment to be opened in any case where the defendant did not, in fact, receive “notice and copy of the process by registered mail,” and the defendant moves within 1 year of receiving notice of the judgment to open such judgment under section 10 — 301(e).  As to the defendant’s contention to his section 72 motion, we do not regard the trial court’s ruling as an abuse of discretion. Apparently the trial court, taking into consideration all the surrounding facts and circumstances, concluded that the defendant and his insurer had timely notice of the suit being filed and had for their own reasons neglected to answer or appear. We must remember that the defendant’s insurance carrier had acknowledged the claim and did not deny receiving the letter dated January 6, 1977, advising them of the suit. We do not know the contents of the Travelers’ file but it is reasonable to suppose that it at least gave the defendant notice of the plaintiff’s action in filing suit against him. In any event, however, the defendant, knowing that he had been involved in an accident in North Chicago, Illinois, involving injury to a bike rider, certainly had reason to suppose the registered letter from an attorney in Waukegan, Illinois, might relate to that matter. His father, receiving the letter addressed to what had been until very recently his son’s home, cannot be believed to have summarily rejected such letter, without previous instruction to do so from his son, or without having been told to do so upon receipt of the letter. The father states in his affidavit that he believed the letter was not intended for him. It is obvious that if it was not intended for him it was intended for his son; yet it was refused without further inquiry or attempt to provide a forwarding address. Under these circumstances, we can understand why the trial court did not give sympathetic consideration to a petition addressed to the court on the basis that the defendant was taken by surprise and had no opportunity to defend himself. We do not think, under these circumstances, that there was an abuse of the trial court’s discretion in denying the section 72 petition.  The second prong of the defendant’s argument is based on a very literal reading of the statute, applying to substituted service, as cited above. The defendant argues that the language “who shall not have received notice and a copy of the process by registered mail” means literally and exactly what it says and in his case he did not receive such notice, therefore, he has the right to appear within 1 year after notice was given of the judgment against him and this constitutes timely appearance. We do not consider that the bare words of the statute so clearly overcome its evident intent. Liberal provisions of the statute were intended, we think, to protect persons genuinely unaware of the proceedings against them and not advised because of some mistake, oversight, or change of location causing a lack of communication. We do not think the case before us was such a case. It is apparent thát the defendant simply evaded the notice addressed to him by the plaintiff’s attorney. A careful reading of the defendant’s personal affidavit reveals that what he denies is not that the notice was mailed to his last known address but that “he received no copy of the summons.” He does not say in his affidavit that he was unaware that a registered letter had been sent to him by Waukegan attorneys. The statute requires only that the copy of the summons and complaint be sent to the last known address of the defendant. We think that within the fair intent of the statute a registered letter addressed to such last known address which was received by the defendant’s father at such address complies with the intent of the statute. Since the defendant does not deny he had knowledge of the letter, but merely denies that he “received” the summons, it is entirely reasonable to assume that he was advised by his father that the letter had been received before the father refused it. It would be unreasonable to suppose otherwise. If we likewise carefully read the affidavit of the defendant’s father in support of his son’s affidavit, we note that it is carefully worded to the effect that the defendant did not “reside” at the address — 540 W. Mermaid Lane — at the time the registered notice was received there, but there is no statement that he had in any way lost touch with his son at that time. Nowhere in his affidavit does the father, Walter P. Miller, Jr., state that he did not inform his son that such a letter had been received by him and it is again reasonable to suppose that he did so inform him. This is especially true where the son and father had the same name and the father did not believe that the letter “was intended for him.”  In order to avoid this difficulty, the affidavit states in paragraph 4 thereof that the father “acting on his own behalf and as the person to whom that letter was directed refused the service of it.” The father was— as the affidavit states — 76 years old at that time and presumably less active in business matters than his son. His son had recently traveled in Illinois and had been involved in an accident in the vicinity of where the letter came from. Yet we are asked to believe that the father thought the letter was intended for him, rather than for his son, therefore he was acting “on his own behalf” when he refused it. Then, a curious discrepancy is revealed in the next paragraph of the affidavit which makes it even less persuasive. In paragraph 5 of his affidavit, the father says he “verily believes that said letter was intended not for him but for someone else.” We thus see that in paragraph 4 of the affidavit the father says he believes the letter was intended for him and in paragraph 5 thereof he says the letter was not intended for him. It is evident that the latter statement is correct — that he did not believe it was intended for him. But the obvious corollary of that is that he believed it was intended for his son. While a father is not the agent of his son to receive registered mail, we think that where a notice in compliance with the Illinois Vehicle Code on substituted service is addressed to the correct name of the defendant at his last known address and his father, having the same name, receives such letter at such address and has no reason to believe that the letter was intended for any one but his son, but still refuses it, the intent of the statute has been fulfilled. We take judicial notice of the fact that Gladwyne — the new address of the defendant — is adjacent to Philadelphia and since the defendant had moved only 2 months before, there is no reason to suppose, and neither affidavit asserts, that the father and son were out of touch with each other at the time the letter was received. To hold that in these circumstances the substituted service on the Secretary of State is not good because the defendant did not actually open and read the letter is to render the statute less effective in protecting Illinois citizens against nonresident tortfeasors than we had supposed it to be.  The accident happened in July of 1976. The insurance carrier had been explicitly told and has acknowledged being told of the claim and of the suit and does not deny being advised substituted service had been invoked against its insured in a suit filed under a designated court number. A registered letter was mailed to defendant at his former home. Defendant’s father acknowledged that such a letter was delivered and neither the father nor the defendant deny the defendant was aware of the refusal of said letter by the father. While the courts of Illinois are jealous in affording due process to all — residents and nonresidents alike — we do not feel due process requires us to recognize the circumstances which occurred here as a failure to meet the requirements of due notice to the defendant. We are also in accord with the defendant that it is desirable to hear cases on their merits and default judgments are not favored, but we point out that the defendant and his liability carrier had many months to come forward with a meritorious defense, if they had one and wished to invoke it, but they did not come forward with such defense. At this late date the desirability of hearing the case on its merits loses some of its appeal.  The defendant is not entitled to have the judgment vacated on the strength of his having moved or on the basis of the mere fact that the registered letter containing the summons was returned unopened. As pointed out in Duke v. Paul (1974), 20 Ill. App. 3d 500, the defendant’s contention that he did not receive the copy of the summons by registered mail does not automatically open the judgment. As the court said in Duke: “The defendant’s contention is that she did not receive the requisite notice and a copy of the process by registered mail and, therefore, the default judgment should have been vacated. However, a careful reading of the statute reveals that when a defendant does not receive the notice and a copy of the process by registered mail he is not automatically entitled to have the judgment vacated. The statute allows such an unnotified defendant to appear and answer the plaintiff’s allegations and then a proceeding shall be had as if the defendant had appeared in due season and no judgment had been rendered. At this proceeding if it appears that the judgment should not have been entered against the defendant then it can be vacated, altered or amended; otherwise it stands as originally entered. There is, therefore, no automatic right to have a default judgment vacated upon a showing that the defendant did not receive the notice and a copy of the process as required by the statute.” 20 Ill. App. 3d 500, 505. The defendant here, just as in Duke, contends he did not receive the requisite notice and a copy of the process by registered mail and, therefore, the default judgment should have been vacated. The court in Duke v. Paul concluded from the facts in that case that: “Subparagraph (e) of our nonresident motorist statute was intended to afford an unnotified defendant an opportunity to plead to the merits of a case and avoid a default judgment. In this respect the statute is in agreement with the general proposition of law that courts do not favor default judgments. However, this section of the statute was not intended to reward dilatory and evasive tactics of a defendant’s insurance carrier. The record in the case at bar shows that the defendant’s insurance carrier, Preferred, knew of the pendency of the suit and as of May 5, 1968, knew that the defendant was leaving the State of Illinois. Preferred also knew in late August of 1969 the new address of defendant in Hawaii. There was also correspondence between the plaintiff’s attorney, Preferred, and the attorneys for the defendant as to whether proper service had been made upon the defendant. In addition, plaintiff’s attorney contacted Mr. Beece, the claims manager of Preferred, in regards to locating the defendant. Preferred had a contractual obligation with the defendant to defend this suit and indeed Preferred retained attorneys on defendant’s behalf. However, having all the knowledge previously cited, Preferred chose to do nothing until a default judgment was entered. It was not the intention of our State Legislature in providing a means for an unnotified defendant to avoid a default judgment to allow a factual situation such as the case at bar to come within the ambit of section (e) of our nonresident motorist statute. A defendant’s insurance carrier cannot embark upon its contractual obligation to defend a suit and then do nothing until a default judgment is entered and then seek to utilize section (e) of the Illinois nonresident motorist statute. To allow such actions would pervert the purpose of the statute and sanction dilatory and evasive conduct.” Duke v. Paul (1974), 20 Ill. App. 3d 500, 506. Here the registered letter was sent as required by statute. Travelers was informed and acknowledged receiving notice of the accident on August 10,1976. Travelers was sent and acknowledged receiving a notice of attorney’s lien on September 30, 1976. Travelers was informed by plaintiff’s attorney that he had filed suit, was given the case number of the suit and was also informed that service was had by service on the Secretary of State. Under the circumstances, we are of the opinion that the trial court was correct in denying defendant’s motion to vacate the default judgment. The judgment of the circuit court of Lake County is affirmed. Judgment affirmed. NASH, J., concurs.